DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) s 1-4, 9-12 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by O’brien et al. 2019/0237176.
     It is noted that the reference to O’brien relies on the priority document 62/624,711,  for its date of 1/31/2018, which shares the same specification. Claims 1-4, 9-12 and 16-18 are disclosed in paragraphs 1-45 of O’brien et al. In regards to claims 1, 9, 17 and 18 see paragraphs 25-41. In regards to claims 2, 3, 10 and 11 see paragraphs 28 and 29.
1. Technical Field

[0002] The present disclosure relates to an electronic prescription system, and more specifically to a system for authenticating prescriptions and their deliveries using a distributed ledger.

2. Introduction

[0003] Electronic prescription systems allow doctors or other medical personal to send prescriptions for restricted medicines to pharmacies, where pharmacists can prepare the medicine and distribute it to customers. This allows physicians and other medical practitioners to transmit an electronic prescription to a pharmacy directly from the point of care. Such systems can improve accuracy, enhance the safety of the patient, and reduce forgery because there is no handwriting for the pharmacist to interpret, nor are there phone calls which may be misheard.

[0004] However, forgery and theft of pharmaceuticals are still continuing problems, most prominently for recurring prescriptions and opioids. While current laws and systems require patients picking up a prescription to present a valid identification, additional changes to the system which can provide improved security and reduced theft may (1) improve the accuracy of pharmaceutical distribution and (2) reduce pharmaceutical abuse.

SUMMARY

[0005] Additional features and advantages of the disclosure will be set forth in the description which follows, and in part will be obvious from the description, or can be learned by practice of the herein disclosed principles. The features and advantages of the disclosure can be realized and obtained by means of the instruments and combinations particularly pointed out in the appended claims. These and other features of the disclosure will become more fully apparent from the following description and appended claims, or can be learned by the practice of the principles set forth herein.



[0007] An example system as configured described herein can include: a processor; and a computer-readable storage medium having instructions stored which, when executed by the processor, cause the processor to perform operations comprising: receiving, from a medical professional, an electronic prescription for a patient; receiving a first public key associated with the medical professional, the first public key: being associated with a blockchain; forming a first alphanumeric code; and being formed via a first algorithmic transformation, executed using a first private key associated with the medical professional, of: an identification of the medical professional; contact information of the medical professional; and an identification of a restricted pharmaceutical associated with the electronic prescription; receiving a second public key associated with the patient, the second public key: being associated with the blockchain; forming a second alphanumeric code; and being formed via a second 

[0008] An example non-transitory computer-readable storage medium configured as described herein can store instructions which, when executed on a computing device, cause the computing device to perform operations including: receiving, from a medical professional, an electronic prescription for a patient; receiving a first public key associated with the medical professional, the first public key: being associated with a blockchain; forming a first alphanumeric code; and being formed via a first algorithmic transformation, executed using a first private key associated with the medical professional, of: an identification of the medical professional; contact information of the medical professional; and an identification of a restricted pharmaceutical associated with the electronic prescription; receiving a second public key associated with the patient, the second public key: being associated with the blockchain; forming a second alphanumeric code; and being formed via a second algorithmic transformation, executed using a second private key associated with the patient, of: an identification of the patient; contact information of the patient; and the identification of the restricted pharmaceutical associated with the electronic prescription; combining the first public key and the second public key sequentially, to form a combined public key; executing a hash function on the combined public key; and transmitting the combined public key to a pharmacy.

Description
BRIEF DESCRIPTION OF THE DRAWINGS

[0009] FIG. 1 illustrates an exemplary environment in which embodiments may be practiced;

[0010] FIG. 2 illustrates an exemplary prescription processing system, in accordance with some embodiments;

[0011] FIG. 3 illustrates an exemplary flowchart of a method for delivering a prescribed medication to a consumer's home, in accordance with some embodiments;

[0012] FIG. 4 illustrates an exemplary process flow for a prescription delivery service, in accordance with some embodiments;

[0013] FIG. 5 illustrates an exemplary process flow for processing patient records and prescription data, in accordance with some embodiments;

[0014] FIG. 6 illustrates an exemplary process flow for pharmacy fulfillment of a prescription, in accordance with some embodiments;

[0015] FIG. 7 illustrates an exemplary patient decision process flow after a prescription fulfillment, in accordance with some embodiments;

[0016] FIG. 8 illustrates an exemplary process flow for a prescription fulfillment, in accordance with some embodiments;



[0018] FIG. 10 illustrates a first exemplary cryptographic delivery system;

[0019] FIG. 11 illustrates a second exemplary cryptographic delivery system;

[0020] FIG. 12 illustrates an exemplary process flow for prescription fulfillment using a token;

[0021] FIG. 13 illustrates an exemplary method embodiment; and

[0022] FIG. 14 illustrates an exemplary computer system.

DETAILED DESCRIPTION

[0023] Various embodiments of the disclosure are described in detail below. While specific implementations are described, it should be understood that this is done for illustration purposes only. Other components and configurations may be used without parting from the spirit and scope of the disclosure.

[0024] Systems and methods in accordance with some embodiments provide for a combined delivery of medication prescriptions and groceries or other items of interest to a desired location.



[0026] Each of the doctor's office 12, pharmacy 14, grocery store 16, and user location 18 may include at least one computer processor 17, 42, 44, 46 and network interface for communicating with each other and/or other electronic devices such as a prescription processing system 30 and database 32 via a network 12. The network 12 may be a public switched telephone network (PSTN), a mobile communications network, a data network, such as a local area network (LAN) or wide area network (WAN), or a combination thereof, or other communication network known to those of ordinary skill in the art.

[0027] A consumer 15 may visit the doctor's office 12, or a hospital, medical center, or other location where the consumer 15 may receive a prescription. For purposes of explanation, a consumer 15 may also be referred to as a medication recipient or recipient when the consumer 15 is intended to be the 

[0028] The prescription processing system 30 provides for the delivery of a medication prescription to a desired receiving location 18 of a recipient 15 such as a home, and identifies other items such as groceries, supplies, or other retail items that can be bundled and delivered with the medication prescription to the desired receiving location 18. In the foregoing example, a consumer 15 visiting the pharmacy 14 and/or store 16 may desire to ship the medication and other items under a same shipment, for example, in instances where the medication is not available at the time of the request made by the consumer 15 at the pharmacy 14. In other embodiments, the consumer 15 may order the medication online using a smartphone or other computer, for example, refills, along with other items, whereby the medication and items can be bundled and shipped together to a location of preference.

[0029] The prescription processing system 30 may offer additional features such as automatic replenishment of a prescription and/or purchase recommendations based on prescription information, generating alerts sent to the pharmacy 14 when inventory supplies fall below a predetermined threshold, cross-selling, monitoring, advertising, notifications, and other related features. Alerts can be sent from the peer-peer ledger system, which is communicated to the person's smart device.



[0031] The prescription processing system 30 may include an inventory determination processor 32, a pharmacy determination processor 34, a related products generator 36, a product recommendation processor 38, and a medication refill tracking processor 40. Some or all of these elements of the prescription processing system 30 may be present under a same computer hardware platform. In other embodiments, these elements may be located on two or more different computer hardware platform, and can communicate with each other and/or other elements of the prescription processing system 30 via the communication network 12, for example, wired or wireless network that exchanges data electronically.

[0032] The inventory determination processor 32 keeps track of medication availability. In doing so, the inventory determination processor 32 may receive a communication from a pharmacy processor 44 when a consumer's medication prescription is processed, whereby a predetermined amount of medication is allotted to the consumer recipient 15. For example, a consumer 15 may receive a prescription from a doctor. In doing so, the order is entered into the doctor office processor 42 and submitted to the pharmacy 14. The inventory determination processor 32 may receive this information from the doctor's processor 42 and/or the pharmacy processor 44. The inventory determination processor 32 can establish from this information an amount of available medication at the pharmacy 14. The inventory determination processor 32 can check for the availability of inventory. Here, the consumer 15 can access the program, for example, by opt into the program. The doctor office processor 

[0033] The prescription processing system 30 may include one or more processors for performing blockchain-related processing, and may further include a communication device that is linked to a peer-to-peer network, with affiliated keys for patient, doctor, and pharmacy distributed to a peer-to-peer network, which further communicates this information to the various entities. At each transmission of communication a new block may be formed with the subsequent blocks; which also includes handling, procurement, issuing, or acceptance of the prescription. Prescriptions and their related ingredients, products and their related inventory, retailer and their related inventory, and pharmacy and their related inventory, will share their inventory statuses with the application or the blockchain structure, as blocks of information to the peer-to-peer ledger system, or as inventory statuses with the application.

[0034] The doctor office processor 42 and/or other business entity computer device affiliated with the doctor may provide an authentication or other security technique including public and/or private keys when submitted prescriptions in the form of electronic data to other entities, such as the pharmacy 14. Here, the consumer 15, e.g., a patient of the doctor, may also having a public and/or private key for communicating with the consumer's computer device and the doctor office processor 42 and/or other business entity computer device. When the prescription is sent from the doctor office processor 42 or their affiliation to the pharmacy 14 it may include a converged blockchain structure of both the doctor's private/public key and the patient's private/public key. This information will be shared on a peer-to-peer network, where the pharmacy 14 has access to the data, provided the pharmacy's key has been granted access to the prescription.



[0036] Products and services available at the retailer may also have unique blockchain identifiers, which may be aligned with or otherwise related to prescriptions for relevant combination purchasing, which may be contained and referenced from a database.

[0037] Through the application or through a peer-to-peer ledger system, referral products will be submitted to the customer, where the customer can opt-in or opt-out of referral purchases.

[0038] The system 30 may also alert the consumer 15, e.g., a patient of the doctor, of which pharmacy the consumer 15 will receive the order. The inventory determination processor 32 in coordination with the refill tracking processor 40 can monitor prescription information, such as refill dates and so on. Refill dates are a part of the pharmacy information sent to the pharmacy 14. The purpose of refill dates is to enable to pharmacy 14 to better predict the need of pharmaceuticals. In some embodiments, refills are accomplished through blockchain data that contains information on refill dates, etc. Alerts may be parsed when refill dates have been achieved from the ledger system to the person's chosen device or method.

[0039] The pharmacy determination processor 34 can identify a plurality of pharmacies may be available for prescribing a medication. The pharmacy determination processor 34 can compare a current location 

[0040] The identification of a pharmacy location based on proximity can be determined through the patient and/or pharmacy blockchain profile, which will include information on the geolocation relating to their position. Further, information relating to the expected time of completion of a prescription may also be included. Each of the above may be produced and distributed through the application and its databases, or through the blockchain and a peer-to-peer ledger system. In doing so, the prescription processing system 30 may include a blockchain processor for exchanging delivery information with one or more supply chain entities, wherein the blockchain processor is part of or in communication with a ledger system for communicating with one or more electronic devices of a customer, doctor, pharmacy, courier, and supply chain entities. In other embodiments, blockchain processing is performed external to the prescription processing system 30 or in combination with the blockchain processor of the prescription processing system 30.

[0041] The related products processor 36 determines items that may be combined with prescribed medicine so that the prescribed medication and items can be shopped together under a same shipping order to the consumer 15. An association may be established. For example, a prescription has directions, 

[0042] Couriers, delivery agents, and delivery providers, or the like may distribute information relating to their location, service, availability, and estimated time of completion, with the application. Couriers, delivery agents, and delivery providers, or the like may distribute information relating to their location, service, availability, and estimated time of completion, with the blockchain peer-peer system. To perform a blockchain method in accordance with some embodiments, this will require blockchain private and public keys issues to couriers, delivery agents, delivery providers, or the like.

[0043] The recommendation processor 38 compiles data related to buying habits of the consumer 15 and compares this data to the medication prescription to generate recommended buying options. In addition, the recommendation processor 38 can notify the recipient 15 of products being bought that will complement the medication, or conflict with the medication, so that the recipient 15 may select, for example, from a computer user interface, items of interest which may be bundled with the prescribed medication. For example, the recommendation processor 38 can recommend products that may benefit the health of the consumer 15, for example, low sodium foods that may be consumed for the consumer taking cholesterol medication, or sugar free alternative items for consumers taking diabetes medication.



[0045] In some embodiments, alerts are determined from the block of information relating to a prescription, which is provided by the doctor or their affiliates, or the pharmacy. In some embodiments, alerts include time-based, having incremental windows approaching the expiration or replenishment of a prescription. Alerts may be threshold-based on the level of prescription inventory found in a connected device, such as IoT; where further thresholds determine when a product should warrant an alert to the customer. Alerts may provide autonomous reordering or fulfillment of prescription drugs. Alerts may be issued after a product has depleted. Alerts may be shared through the application of this system or distributed through the peer-to-peer ledger system used with a blockchain.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 5-8 and 13-15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over O’brien et al. ‘176.


[0099] In some configurations, additional data which may be included in the blockchain can be non-key (not a public or private key) information which further verifies the transaction. For example, video of the delivery of the prescription can be recorded and the video, or aspects of the video, can be added to the blockchain. Alternatively, the blockchain can contain a link to a database of the video, such that the video itself is not stored in the blockchain, only a link to the video. In yet another possible configuration, the blockchain may contain a sidechain linked to the main chain, with the sidechain containing the video. This sidechain may be restricted in terms of distribution within the distributed ledger, but its existence may be fully distributed with the distributed ledger. Such an arrangement allows minimal or reduced memory requirements while still ensuring complete access to the information should it be required. Other non-essential data which may be stored similarly may include co-delivery number, route, elapsed time, delivery endpoint type, delivery completed, delivery returned, time of prescription fulfillment, etc.
                                                                           PTO-892
     PG PUBS 2018/0105289 and 2017/0132393 disclose similar UAV medicine deliveries. The remaining references cited on the PTO-892 define the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M CAMBY whose telephone number is (571)272-6958. The examiner can normally be reached M - F flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571 270 7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD M CAMBY/Primary Examiner, Art Unit 3661